Citation Nr: 1633441	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  12-02 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for the Veteran's service-connected plantar fasciitis/tendonitis prior to October 23, 2013, and to a rating in excess of 10 percent beginning October 23, 2013.

2.  Entitlement to service connection for a stomach condition, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to January 1996, from July 1999 to November 1999, and from July 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, granted service connection for plantar fasciitis/tendonitis (claimed as feet condition) with a noncompensable evaluation, and denied service connection for rheumatoid arthritis (claimed as joint conditions) and acid reflux and stomach condition.  During the course of the appeal, in a December 2013 Decision Review Officer Decision, the RO granted service connection for rheumatoid arthritis, and increased the Veteran's rating for his feet disability to 10 percent disabling.  

In his February 2012 substantive appeal, the Veteran requested a Board videoconference hearing.  After his hearing was scheduled for July 2016, the Veteran withdrew his hearing request.  See C.F.R. § 20.704(e) (2015).  

The issue of entitlement to service connection for a stomach condition, to include GERD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a July 2016 letter, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal for an increased rating for his feet disability.






CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim for an initial compensable rating for the Veteran's service-connected feet disability prior to October 23, 2013, and higher than 10 percent effective October 23, 2013, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

Here, in a July 2016 letter, the Veteran requested that the appeal for an initial compensable rating for the Veteran's service-connected feet disability prior to October 23, 2013, and higher than 10 percent effective October 23, 2013, be deemed withdrawn.  Hence, there remain no allegations of fact or law for appellate consideration relating to this issue.  Thus, the Board has no jurisdiction to review the appeal of the issue, and it is dismissed.


ORDER

The appeal for an initial compensable rating for the Veteran's service-connected feet disability prior to October 23, 2013, and higher than 10 percent effective October 23, 2013, is dismissed.

REMAND

The Board's review of the claims file reveals that further RO action in regard to the Veteran's claim for entitlement to service connection for a stomach condition, to include GERD, is warranted.

The Veteran has a current diagnosis of GERD, and reported an onset date of January 2004, while still in service.  See September 2009 VA Persian Gulf Registry Examination.  The Veteran reported that he experienced heartburn and upset stomach during service, especially during stressful events.  See Veteran's March 2010 Statement.  The Veteran is service connected for posttraumatic stress disorder (PTSD) due to combat service in Afghanistan.  The Veteran also reported he used "a lot of Advil and Aspirin and other over the counter remedies" for his joint pain, now diagnosed as rheumatoid arthritis and service connected.  Id.; See also January 2010 VA Examination Report (noting Veteran's use of NSAIDS in treating service-connected joint pain).  His service treatment records (STRs) show use of Motrin in relation to his joint pain.  See, e.g., May 1991 STR.  An October 2008 VA treatment record noted that the Veteran was "taking way too much NSAID" and was urged to stop using NSAIDs for joint pain because of his reflux issues.  The treatment record also noted that the Veteran reported a history of hemoptysis in 2002 or 2003.  

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service or another service-connected disability; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, given the facts above, a VA examination is warranted to determine the nature and etiology of the Veteran's claimed stomach disorder.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, including VA treatment records from September 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his gastrointestinal disability service connection claim.

2.  Obtain any additional, pertinent VA treatment records, including those dated from September 2009 to the present.

3.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to address the etiology of any diagnosed stomach disability, to include GERD.  The examiner should review the Veteran's electronic claims file in conjunction with his examination.  After conducting any necessary tests, the examiner should:

a)  Identify any stomach disability, including GERD, found to be present at any time since December 2009.

b)  For each diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosis:

i.  had its onset in service, or is otherwise related to any disease or injury in service; or 

ii.  was caused or aggravated by his service-connected rheumatoid arthritis disability (including the use of NSAIDs or other medications) or his service-connected PTSD disability.

In so opining, the examiner should consider all pertinent medical and lay evidence, to include the Veteran's March 2010 report that his stomach issues began during his deployment and that he experienced heartburn and upset stomach during service, especially during stressful events, 
the Veteran's September 2009 report that his GERD began in January 2004, the Veteran's October 2008 report of hemoptysis in 2002 or 2003, the October 2008 VA treatment record noting that the Veteran was taking way too much NSAID and urging the Veteran to stop using NSAIDs because of his reflux problem, the Veteran's March 2010 report that he used "a lot of Advil and Aspirin and other over the counter remedies" for his joint pain, the January 2010 VA examiner's notation of the Veteran's use of NSAIDs for joint pain, and the STRs' notation of the Veteran's use of Motrin.

The examiner should set forth the complete rationale for all opinions.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 





handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



















Department of Veterans Affairs


